Detail Action
This office action is in response to communication filed on March 09, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 – 20 are being considered on the merits.

Response to Amendment
Status of claims in the instant application:
Claims 1, 3 – 10, 12 – 16, and 18 – 20 are pending.
Claims 1, 3 – 4, 9 – 10, 12 – 13, 16, and 18 – 19 are amended. 
Claims 2, 11, and 17 are cancelled.
No new claims have been added.
Applicant’s arguments, see page [8] of Applicant’s remarks filed on March 09, 2021, with respect to claim 9 that were rejected under 35 U.S.C 112(b) are being indefinite for failing to particularly point out and distinctly claim the subject matter, have been fully considered in view of claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see page [8 – 11] of Applicant’s remarks filed on March 09, 2021, with respect to claims 1 – 4, 8 – 13, and 16 – 19 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20120185863 A1 to Krstic et al., (hereafter, “Krstic”) in view of US 
Applicant’s arguments, see page [8 – 11] of Applicant’s remarks filed on March 09, 2021, with respect to claims 5 – 7, 14 – 15 and 20 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20120185863 A1 to Krstic et al., (hereafter, “Krstic”) in view of US 20140289391 A1 to Balaji et al., (hereafter, “ Balaji”) in further view of US 20080005161 A1 to Grealish et al., (hereafter, “Grealish”)., have been fully considered in view of claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3 – 10, 12 – 16, and 18 – 20 are allowed, but they are renumbered as claims 1 – 17. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed March 09, 2021 in response to office action mailed December 09, 2020. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field endeavor:
Krstic et al [US 20120185863 A1]: This is considered the closet prior art of the instant that generally relates to methodology and technology determining a list of one or more application frameworks to be accessed by the program during execution of the program is determined. Zero or more entitlements representing one or more resources entitled by the program during the execution are determined. A set of one or more rules based on the entitlements of the program is obtained from at least one of the application frameworks. The set of one or more rules specifies one or more constraints of resources associated with the at least one application framework. A security profile is dynamically compiled for the program based on 
Krstic does generally disclose one or more entitlements are defined for each program or application that is to be deployed in a data processing system. The entitlements represent certain functions or resources that the program is entitled to access. The entitlements may be specified by a developer during development of the program or alternatively, entitlements can be specified by an authorization entity, such as authorization server or provisioning server, which provisions or distributes the program. Such entitlements may be specified as an attribute or metadata attached to or embedded within the program, and optionally signed by the authorization entity using a digital certificate.
Balaji et al [US 20140289391 A1]: This discloses technology and methodology providing a framework for implementing multitenant architecture. The framework comprises a framework services module which is configured to provide framework services that facilitate abstraction of Software-as-a-Service (SaaS) services and crosscutting services for a Greenfield application and a non-SaaS based web application. Further the abstraction results in a SaaS based multitenant web application. The framework further comprises a runtime module configured to automatically integrate and consume the framework services and APIs to facilitate monitoring and controlling of features associated with the SaaS based multitenant web application. The framework further comprises a metadata services module configured to provide a plurality of metadata services to facilitate abstraction of storage structure of metadata associated with the framework and act as APIs for managing the metadata. The framework further comprises a role 
Balaji does generally discloses The metadata services module is configured to provide a plurality of metadata services that facilitate abstraction of storage structure of metadata associated with the framework, and act as APIs for managing the metadata. The framework further comprises a metadata store that stores the metadata associated with the framework. The administration module is role based and is a user interface that facilitates management of the metadata through roles comprising at least one of a Tenant Administrator and a Product Administrator. The metadata services facilitate abstraction of storage structure of metadata associated with the framework, and act as APIs for managing the metadata. In an embodiment of the present invention, the plurality of metadata services comprise at least one of an application management service, a subscription management service, a package management service, a type customization service, a privilege management service, a user management service, a rule management service, a resource management service, and a profile management service.
Grealish et al [US 20080005161 A1]: This discloses system, methodology, and technology providing a dynamically generated UI management tool, which is part of a hierarchical, layered system built on top of an object-relational model. It provides both common model types for system modeling, as well as transaction engines. The transaction engines allow for such things as discovery of objects within a live system into an instant space and synchronization of the instant space back to the live system, which may then be used when committing requested changes to objects. Upon gathering of object-relational information within the system, the UI can be dynamically generated showing derived relationships between objects, settings, parts, or attributes for the system, without requiring the general framework to have 
Grealish does generally disclose a role model layer, which adds concepts that are to do with UI building on the lower layers. This layer may include a managed role interface (similar to the managed type interface previously described) that enables the retrieval of object-relational information such as metadata and metadata behavior for specific types of roles. For example, the managed role interface can be used to get the runtime (e.g., common language runtime (CLR)) type for its role management home page; the runtime type for its role summary tile; and interface to get summary information to display in a portion of the management tool. a role developer can create an object-relational model (e.g., SDM) package that describes the structure of the role as well as how the role is installed and uninstalled. In other words, provided herein is a more formal definition of a role, which allows the role developer to customize the information presented by and about the role; while still playing a part in the more broadly scope user interface. Accordingly, the management tool framework decides when and where user interface from the role is displayed, but the code for the individual role decides exactly what is shown to the user.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 3 – 4, 12 – 13, and 18 – 19 are being amended as follows: 
1, wherein the application developer is not aware of the executable access control statements applied to the database technology resource.

4. (Currently Amended) The computer-implemented method of claim [[2]] 1, wherein the executable access control statements are not included in the application.

12. (Currently Amended) The computer-readable medium of claim [[11]] 10, wherein the application developer is not aware of the executable access control statements applied to the database technology resource.

13. (Currently Amended) The computer-readable medium of claim [[11]] 10, wherein the executable access control statements are not included in the application.

18. (Currently Amended) The computer-implemented system of claim [[17]] 16, wherein the application developer is not aware of the executable access control statements applied to the database technology resource.

19. (Currently Amended) The computer-implemented system of claim [[17]] 16, wherein the executable access control statements are not included in the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434